DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-14, & 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 20160049560).
Regarding claim 1, Oh discloses that a phosphor combination comprising:
a first phosphor 103; and
a second phosphor, wherein the second phosphor is a red- emitting quantum dot 108 phosphor (para. 0111).
Reclaim 2, Oh discloses that a third phosphor 107 that is preferably that is a red-emitting phosphor (para. 0110).
Reclaim 3, Oh discloses that the first phosphor is a green- emitting phosphor (para. 0109).
Reclaim 4, Oh discloses that the first phosphor is not a quantum dot phosphor (para. 0110, note: Ba-Al-Mg(BAM) based phosphor - - ).
Reclaim 11, Oh discloses that the third phosphor has the formula

TA is selected from a group of monovalent metals comprising Li, Na, Cu, Ag, and combinations thereof;
MB is selected from a group of divalent metals comprising Mg, Ca, Sr, Ba, Zn, and combinations thereof;
TC is selected from a group of trivalent metals comprising B, Al, Ga, In,Y, Fe, Cr, Sc, rare earth metals, and combinations thereof;
E is selected from a group comprising Eu, Mn, Ce, Yb, and combinations thereof; and
0<x<0.875 (para. 0113).
Reclaim 12, Oh discloses that the third phosphor crystallizes in the tetragonal space group P42/m (para. 0113).
Reclaim 13, Oh discloses that x=0.5, such that the third phosphor has the formula (MB)Li2Al2O2N2:E, wherein MB is selected from a group of divalent metals comprising Mg, Ca, Sr, Ba, Zn, or combinations thereof, and wherein E is selected from a group comprising Eu, Mn, Ce, Yb, and combinations thereof (para. 0113).
Reclaim 14, Oh discloses that the third phosphor has the formula SrLi2 Al2O2N2: Eu2+ (para. 0113).
Reclaim 16, Oh discloses that at least one further phosphor (Fig. 2).
Reclaim 17, Oh discloses that a conversion element comprising the phosphor combination as claimed in claim 1 (Fig. 2).
Reclaim 18, Oh discloses that an optoelectronic device comprising:

the phosphor combination as claimed in claim 1 (Fig. 2).
Reclaim 19, Oh discloses that, further comprising a conversion element arranged on the radiation-emitting semiconductor chip 102 and/or a potting situated on the radiation-emitting semiconductor chip; 
wherein the phosphor combination is present in the conversion element 104 or in the potting 101 (Fig. 2).
Regarding claim 20, Oh discloses that a phosphor combination comprising:
a first phosphor 103;
a second phosphor 108 that is a red-emitting quantum dot phosphor; and
a third phosphor 107 that is a red-emitting phosphor and has the formula (MB) (TA)3-2x(TC)1+2xO4-4xN4x:E (para. 0113), wherein: 
TA is selected from a group of monovalent metals comprising Li, Na, Cu, Ag, and combinations thereof; 
MB is selected from a group of divalent metals comprising Mg, Ca, Sr, Ba, Zn, and combinations thereof;
TC is selected from a group of trivalent metals comprising B, Al, Ga, In, Y, Fe, Cr, Sc, rare earth metals, and combinations thereof;
E is selected from a group comprising Eu, Mn, Ce, Yb, and combinations thereof; and
0<x<0.875.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 10, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20160049560).
Reclaim 5, Oh fails to specify that the first phosphor comprises particles having a mean particle diameter ranging from 1 um to 1000 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain diameter of the first phosphor, because it would have been to obtain a certain diameter of the first phosphor to achieve better controlling mixing ratio.	

However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain diameter of the red phosphor, because it would have been to obtain a certain diameter of the Red phosphor to achieve better controlling mixing ratio.	
Reclaim 7, Oh discloses that the red-emitting quantum dot phosphor comprises at least one of the semiconductor materials selected from the group comprising: CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgTe, HgSe, GaP, GaAs, GaSb, AIP, AlAs, AlSb, InP, InAs, InSb, SiC, InN, AIN, solid solutions thereof or combinations thereof (Oh, para. 0096). 
Reclaim 10, Oh discloses that the proportion of the red-emitting quantum dot relative to the total amount of phosphor in the phosphor combination comprises at most 60 percent by weight.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain proportion of the red-emitting quantum dot related to the total amount of phosphor in phosphor combination, because it would have been to obtain a certain proportion of the red-emitting quantum dot related to the total amount of phosphor in 
Reclaim 15, Oh fails to specify thatthe proportion of the third phosphor relative to the total amount of phosphor in the phosphor combination is at least 10 percent by weight.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain proportion of the red-emitting quantum dot related to the total amount of phosphor in phosphor combination, because it would have been to obtain a certain proportion of the red-emitting quantum dot related to the total amount of phosphor in phosphor combination to achieve variation of color by controlling proportion of the red-emitting quantum dot related to the total amount of phosphor in phosphor combination.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20160049560) in view of Chen et al. (US 20170250317).
Reclaim 8-9, Oh fails to specify that the red-emitting quantum dot phosphor has a core-shell structure and a core having a mean diameter ranging from 1 to 200 nm. 
However, Chen suggests that the red-emitting quantum dot phosphor has a core-shell structure and a core having a mean diameter ranging from 1 to 200 nm (para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Oh with the red-emitting quantum dot phosphor has a core-shell structure and a core having a mean diameter ranging from 1 to 200 nm as taught by Chen in order to enhance NTSC, brightness and reliability (para. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/     Primary Examiner, Art Unit 2899